



AMENDMENT 2 TO
DIVERSICARE HEALTHCARE SERVICES, INC.
2008 EMPLOYEE STOCK PURCHASE PLAN FOR KEY PERSONNEL
1.    Section 4.1(a) of the Plan is hereby deleted in its entirety and replaced
with the following:
4.    Stock Subject to Plan
(a)
The maximum number of Shares that may be collectively distributed as Restricted
Shares, Restricted Share Units, and any Dividend Equivalent paid upon any
Restricted Share Units under the Plan is 350,000 Shares, which number will be
subject to adjustment as provided in Section 9 hereof. Such Shares may be either
authorized but unissued Shares or Shares that have been or may be reacquired by
the Company.

2.    Section 14 of the Plan is hereby deleted in its entirety and replaced with
the following:
14.    Term of the Plan.
The Plan shall terminate April 25, 2028. No other purchases may be made after
such termination, but termination of the Plan shall not, without the consent of
any Participant who then holds Restricted Shares and/or Restricted Share Units,
alter or impair any rights or obligations in respect of such Restricted Shares
or Restricted Share Units.




0